             Case: 2:21-mj-00547-CMV Doc #: 1 Filed: 08/19/21 Page: 1 of 5 PAGEID #: 1


   AO 91 (Rev. 11/11) Criminal Complaint


                                       UNITED STATES DISTRICT COURT
                                                                 for tlie

                                                       Southern District ofOhio

                    United States ofArrierica
                                  V.

                                                                            Case No.
                     Jerry Alexander FRYE



                             De/endanl(s)


                                                  CRIMINAL COMPLAINT

            L the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
  On CK- about the date(s) of                  August 3, 2020               in the county of                Franklin           in the

       Southern          District of .---.--Qiio                .the defendant(s) violated:

               Cale Section                                                    Offense Description
  21 U.S.C. § 846                                Consipiracy to possess with the intent to distribute a mixture or substance
                                                 containing a detectable amount of lysergic acid diethylamide (LSD), a
                                                 Schedule I controlled substance




            This criminal complaint is based on these facts:
  See attached Affidavit




                Continued on the attached sheet



                                                                                               Cifnpiainant's signature

                                                                                               DEA TFO Brian Daron
                                                                                                Prinledname (indliij^^^                 I
' Sworn to before me and signed in my presence.


  Date:
                                                                                                   Jitdge

  City and state;                          Columbus, OKo                           us. Mamstrate Judge
                                                                                                 Prmftidnamti             Yfl TH6
     Case: 2:21-mj-00547-CMV Doc #: 1 Filed: 08/19/21 Page: 2 of 5 PAGEID #: 2




                   AFFTOAVIT IN SUPPORT OF CRIMINAL COMPLAINT


        I, Brian Daron,(hereinafter referred to as the Affiant) being duly sworn, depose and state:

1.      Your Affiant is a sworn Task Force Officer with the United States Drug Enforcement
        Administration(DBA),Columbus District Office. Your Affiant is an investigative or law
        enforcement officer of the United States within the meaning of Section 2510(7)of Title
        18,United States Code,in that your Affiant is empowered by law to conduct investigations
        of and to make arrests for offenses enumerated in Section 2516 of Title 18, United States
        Code.

2.      Prior to being assigned to the DBA Task Force,Your Affiant has been a Task Force Officer
       with DBA since November of 2016. Your Affiant is currently assigned to the Columbus
       District Office, where your Affiant has been involved with narcotics investigations. Your
       Affiant is also a sworn police officer with the Upper Arlington Police Department(UAPD)
       (Ohio) and has been so for the last 19 years. For the last 6 years your Affiant has been
       assigned as a detective for UAPD.

3.      Your affiant has participated in and conducted numerous investigations of violations of
        various state and federal criminal laws, including the unlawful possession with intent to
        distribute controlled substances, the distribution of controlled substances and conspiracy
        to possess with the intent to distribute and distribute controlled substances. These
        investigations have resulted in arrests ofindividuals who have possessed with the intent to
        distribute and distributed heroin, cocaine and other controlled substances. These various
        investigations have also resulted in seizures of illegal drugs and proceeds from the
        distribution ofthose illegal drugs.

4.      This affidavit is being submitted in support of an application for a criminal complaint
        against Jerry Alexander FRYB for ):x)nspiring.to possess with intent to distribute a mixtui3


            olahon'd




5.      My knowledge of this investigation is based upon my own personal observations, as well
        as the observation and investigation conducted by other law enforcement officers
        knowledgeable ofthe facts and circumstances involved in the subject investigation. I have
        not included in this Affidavit all the facts known to me,but only that information sufficient
        to establish probable cause to believe that Jerry FRYB has committed the above-referenced
        offense.



                         FACTS SUPPORTING PROBABLE CAUSE


6.      On August 3, 2020, a DBA Task Force Officer (UC), while working in an undercover
        capacity in Columbus, Ohio, contacted a known drug distributor, an individual identified
      Case: 2:21-mj-00547-CMV Doc #: 1 Filed: 08/19/21 Page: 3 of 5 PAGEID #: 3




       . for purposes ofthis affidavit as        and arranged to purchase fifieen(15)vials ofliquid
         LSD from her for the sum of$4,125.00.

7.       On the same date, at approximately 3:37 p.m., M.S. instructed the UC to meet at the Motel
         6 located at 5930 Scarborough Boulevard in Columbus, Ohio in order to complete the
         prearranged narcotics transaction for the fifteen(15)vials ofliquid LSD. Once this request
         was made, members of DEA Columbus District Office (DEA CDO) maintained
         surveillance and followed M.S. and her boyfriend, an individual identified for purposes of
         this affidavit as"S.F.",to the Motel 6. Upon their arrival, members ofDEA CDO observed
         S.F. and M.S. accessing room **248" located within the Motel 6 property.

8.       Shortly after M.S. and S.F.'s arrival at their motel room, the UC conducted an audio
         recorded telephone call with M.S. which eventually turned into a "FaceTime" video call.
         The video caU was unable to be recorded but the UC was able to record the audio portion
         ofthe conversation. The following depicts, in substance, the telephone call between M.S.
         and the UC and is not verbatim. During the "FaceTime" video ^1,the UC immediately
         observe multiple brown bottles in a square clear plastic bag appearing to be sitting on a
         bed. In addition to these bottles, the UC observed a couple ofsimilar bottles outside ofthe
         clear plastic bag on the bed. Upon making this observation, M.S. stated "look,I'm literally
         waitmg on you." At this time,the UC informed M.S. that the UC did not want to meet at
         the Motel 6 to complete the transaction. M.S. eventually informed the UC that she was not
         going to sell the vials ofLSD to the UC ifthe UC was declining to come to the Motel ti to
         complete the transaction.

9.       Shortly after the termination of the video call and the termination of the prearranged
         narcotics transaction between M.S. and the UC, members of DEA CDO observed an
         individual, later identified as Jerry Alexander FRYE, exit room 248 with M.S. and S.F.
         While maintaining stirveillance on FRYE,officers observed FRYE eventually enter a silver
         Hyundai and leave the Motel 6. Members of DEA CDO at this,time established moving
         surveillance on FRYE and his vehicle.

10.     Continuing on the same date, at approximately 5:30 p.m., Columbus Division of Police
        (CPD) officers, conducted a traffic stop on FRYE's vehicle on Parsons Avenue near
        Elsmere Street in Columbus, Ohio for a traffic violation. During the traffic stop, CPD
        Officer Jones and his K9 partner "Ayko" arrived on scene and conducted a free air sniff
        around the exterior ofFRYE's vehicle. Driring the free air sniff, Ayko indicated a positive
        alert to the odor of narcotics emitting firom FRYE's vehicle. Upon the alert, law
        enforcement conducted a probable cause search of the vehicle and located sixteen (16)
         brown bottles containing a liquid substance which the CPD laboratory tested positive for
        LSD in an amount weighing approximately 42.42 grams. Upon the discovery ofthe liquid
        LSD vials in FRYE's possession, the UC recognized the vials and clear plastic bag to
        appear to be the same packaging and brown vials that were revealed to the UC during the
        "FaceTime" video call with M.S.

11.      Upon M.S. and S.F. being taken into custody,law enforcement applied for and obtained a
         state search warrant for Room 248 of the Motel 6. Upon the search warrant being
      Case: 2:21-mj-00547-CMV Doc #: 1 Filed: 08/19/21 Page: 4 of 5 PAGEID #: 4




         authorized, law enforcement conducted a search of the room and discovered items to
         include United States currency totaling $13,557.00, multiple drugs to include, but not
         limited to, approximately 10.88 grams of liquid LSD, which was contained in four brown
         vials located on the nightstand. These four(4) bottles look identical to the bottles seized
         during the trafSc stop involving FRYE prior to the execution ofthe search warrant

12.      In the course of the investigation, M.S. consented to DEA CDO reviewing her cellular
         telephone and identified FRYE as the individual she was communicating with via text that
         day. The following messages were sent and received on August 3,2020 between M.S.and
         the phone number known to be associated with and belonging to FRYE - the date ofthe
         original prearranged LSD transaction.

                a.       At approximately 3:27 p.m., Jerry FRYE sent a message to M.S. stating
                        "We'er laying it now. 15?"

                b.       At approximately 3:47 p.m., M.S. provided FRYE with the address to
                         Motel 6 located at 5930 Scarborough Boulevard in Columbus, Ohio.

                c.      At approximately 4:03 p.m., M.S. sent a message to FRYE stating "Otw?"
                        (Your Affiant knows,through training and experience,the abbreviation
                        "Otw" is commonly used to abbreviate"on the way.")

                d.      FRYE replied "Yes,address."

                e.       M.S. provided the address again to the Motel 6.

         Based on your Affiant's familiarity with the case, as well as my experience and training, I
         believe that FRYE and M.S. are discussing the anticipated LSD deal of 15 vials. M.S.
         provides him the address ofthe meet location and FRYE indicates that he is on his way.
13.      Following this message exchange, law enforcement observed an additional text
        conversation between M.S. and FRYE.

                a. M.S. stated "So sorry man."

                b. FRYE replied"Lol your fine, it's not on you."

                c. M.S. replied:"Ya I hate people tho be then it fucks ur stuff up \: Ijust hate
                     that. U do to much for me \: it won't happen again tho 100."

        Your Affiant knows, based on investigation and timing, that these messages were sent to
        FRYE fi-om M.S. once FRYE was observed by members ofDEA CDO leaving the Motel
  Case: 2:21-mj-00547-CMV Doc #: 1 Filed: 08/19/21 Page: 5 of 5 PAGEID #: 5




      6. Your affiant believes, due to the contextual totality of the conversation, M.S. was
      apologizing for the narcotics transaction not taking place for the fifteen vials of LSD.

14.   The suspected LSD from the traffic stop involving FRYE was sent to the CPD Crime
      Laboratory which confirmed the substances were approximately 42.42 grams of liquid
      lysergic acid diethylamide(LSD).

15.   Based upon this information, your Affiant believes probable cause exists that
      on the above date, in the Southern District of Ohio, Jerry Alexander FRYE conspired to
      knowingly and intentionally possess with intent to distribute a mixture or substance
      containing a detectable amount of lysergic acid diethylamide (LSD), a Schedule I
      controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), all in violation
      of21 U.S.C. § 846.



                                                    Brian Daron
                                                    Task Force Officer
                                                    Drug Enforcement Administration



Swom before me and subscribed in my presence on this I ^ day of August, 2021,in
Columbus, Ohio.


                        )■
CHELSEY M, VASCURA
UNITED STATES MAGISTRATE JUDGE
